FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                November 17, 2009
                            FOR THE TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                    Clerk of Court

    DARLEA ANN DRAY,

                Plaintiff-Appellant,
                                                         No. 09-7058
    v.                                      (D.C. No. 6:08-CV-00105-RAW-KEW)
                                                         (E.D. Okla.)
    MICHAEL J. ASTRUE,
    Commissioner of the Social Security
    Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before TACHA, ANDERSON, and EBEL, Circuit Judges.



         Plaintiff Darlea Ann Dray appeals from the district court’s judgment

affirming the Commissioner’s denial of her applications for disability insurance

and supplemental security income benefits under the Social Security Act. Taking

jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291, we affirm.



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                   Background

      Ms. Dray was fifty-one years old at the time of the Commissioner’s

decision. She has a tenth grade education and has worked as a deli clerk, food

demonstrator, and home-care provider for the elderly. She alleged disability since

March 13, 2004, based on hepatitis C and chronic cirrhosis. After her

applications were denied initially and upon reconsideration, Ms. Dray had a

hearing before an Administrative Law Judge (ALJ) at which she and a vocational

expert testified. The ALJ applied the familiar five-step sequential evaluation

process used in social security matters, see Lax v. Astrue, 489 F.3d 1080, 1084

(10th Cir. 2007) (describing the process), and found at step one that Ms. Dray had

not performed any substantial gainful activity since her alleged onset date. At

step two, the ALJ determined that Ms. Dray’s hepatitis, chronic liver disease, and

cirrhosis were severe impairments but her mental impairment—depression—was

not severe. At step three, the ALJ found that Ms. Dray’s impairments did not

meet or equal the criteria for a presumptively disabling impairment. See

20 C.F.R. Pt. 404, Subpt. P, App’x 1.

      Proceeding to step four, the ALJ determined that Ms. Dray was not fully

credible, found she retained the residual functional capacity (RFC) to perform

light work, and decided she had the ability to return to her past work as a deli

clerk. Continuing on to step five, apparently in the alternative, the ALJ used the

Medical-Vocational Rules as a framework and determined that Ms. Dray was not

                                         -2-
disabled because, considering her age, education, work experience, and RFC, she

could make a successful adjustment to other work that exists in significant

numbers in the national economy. The Appeals Council denied review, making

the ALJ’s decision the Commissioner’s final decision. The district court

affirmed, and Ms. Dray appealed to this court.

                                     Discussion

      Ms. Dray raises one issue on appeal, whether the ALJ erred at step two in

finding that her mental impairment was not severe. Our review is “to determine

whether the factual findings are supported by substantial evidence in the record

and whether the correct legal standards were applied.” Lax, 489 F.3d at 1084

(quotation omitted).

      Ms. Dray’s step-two argument fails as a matter of law. An impairment is

“severe” if it “significantly limits [a claimant’s] physical or mental ability to do

basic work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c). A claimant must

make only a de minimis showing for her claim to advance beyond step two of the

analysis. Langley v. Barnhart, 373 F.3d 1116, 1123 (10th Cir. 2004). Thus, step

two is designed “to weed out at an early stage of the administrative process those

individuals who cannot possibly meet the statutory definition of disability.”

Bowen v. Yuckert, 482 U.S. 137, 156 (1987) (O’Connor, J., concurring). To that

end, a claimant is required to establish, and an ALJ is required to find, only one

severe impairment. See Oldham v. Astrue, 509 F.3d 1254, 1256 (10th Cir. 2007)

                                          -3-
(rejecting argument that ALJ erred in failing to find an impairment severe at step

two where the ALJ found other impairments were severe). The reason is

grounded in the Commissioner’s regulations describing step two, which state: “If

you do not have a severe medically determinable physical or mental impairment

. . . or a combination of impairments that is severe . . ., we will find that you are

not disabled.” 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii) (emphasis

added). By their plain terms, the regulations require a claimant to show only “a

severe” impairment—that is, one severe impairment—in order to avoid a denial of

benefits at step two. As long as the ALJ finds one severe impairment, the ALJ

may not deny benefits at step two but must proceed to the next step. Accordingly,

the failure to find a particular impairment severe at step two is not reversible

error as long as the ALJ finds that at least one other impairment is severe.

      But that is not to say, as Ms. Dray posits, that the disability evaluation

process ends at step two with regard to an impairment found to be non-severe.

See Aplt. Br. at 23-24. For example, at step four, an ALJ must “consider the

limiting effects of all [a claimant’s] impairment(s), even those that are not severe,

in determining [RFC].” 20 C.F.R. §§ 404.1545(e), 416.945(e); see also Social

Security Ruling 96-8P, 1996 WL 374184, at *5 (substantially the same).

Although Ms. Dray has not specifically argued that the ALJ’s RFC finding was

flawed because he did not properly evaluate the medical evidence regarding her

mental impairment, we will consider her step-two arguments in that light,

                                           -4-
although we note that we are under no obligation to do so. See Murrell v.

Shalala, 43 F.3d 1388, 1389 n.2 (10th Cir. 1994) (explaining that an issue not

formally identified in docketing statement or argued in opening brief is deemed

waived); see also id. at 1389-90 (concluding that ALJ’s alternate disposition of

claim at step five foreclosed success on appeal that alleged only step-four error). 1

      Ms. Dray points to the reports of three medical sources who examined her

mental impairments. The first, Everett E. Bayne, M.D., performed a psychiatric

evaluation in January 2005 and diagnosed Ms. Dray with depressive disorder

secondary to chronic illness and a Global Assessment of Functioning (GAF) score

of 55. 2 See Aplt. App’x, Vol. I at 210-11. Dr. Bayne found that Ms. Dray could

add and subtract single- and double-digit numbers but was unable to perform

simple multiplication and division, and that her “IQ appears greater than 80.” Id.

at 211. He also concluded that “[w]ith proper treatment, [she] could improve

1
       The only challenge to the RFC finding that Ms. Dray iterates consists of a
single sentence in the conclusion of her reply brief: “The limitations in
intellectual functioning, attention and concentration, memory and math skills as
outlined above, were not considered by the ALJ insofar as [Ms. Dray’s] residual
functional capacity.” Aplt. Reply at 7. Not only is this argument insufficiently
developed under Murrell, but “[t]his court does not ordinarily review issues
raised for the first time in a reply brief.” Stump v. Gates, 211 F.3d 527, 533
(10th Cir. 2000). Nonetheless, we exercise our discretion to do so.
2
       Dr. Bayne used the abbreviation “LOF” rather than “GAF” in assigning a
value to Axis V of his assessment. Axis V is used for reporting GAF, which is
“the individual’s overall level of functioning.” Diagnostic and Statistical Manual
of Mental Disorders 32 (4th ed. Text Revision 2000) (DSM-IV-TR). A GAF score
of 55 indicates “[m]oderate symptoms . . . OR moderate difficulties in social,
occupational, or school functioning.” Id. at 34.

                                          -5-
within the next 12 months,” that she was “mentally competent to manage funds

without assistance,” and that she was “employable.” Id.

      The second medical source, Roy Smallwood, Ph.D., a state-agency

physician, completed a Psychiatric Review Technique form in January 2005.

Dr. Smallwood found mild functional limitations in maintaining concentration,

persistence, and pace, and some short term memory issues, but no limitations in

activities of daily living, social functioning, or episodes of extended

decompensation. Id., Vol. II at 223, 225. He concluded that Ms. Dray’s

impairments were not severe. Id., Vol. I at 213.

      The final medical source regarding Ms. Dray’s mental impairment, Arthur

Joyce, M.D., did not examine Ms. Dray, but reviewed the medical evidence and

completed a medical interrogatory in November 2006. Dr. Joyce described

functional limitations similar to those that Dr. Smallwood found and noted that

Ms. Dray has below average intellectual functioning “with expected below

average performance in tasks of attention and concentration, immediate and

delayed memory,” and an estimated GAF score of 70, indicating mild symptoms.

Id., Vol. II at 241-42. He concluded that her depression did not meet a Listing.

Id. at 241.

      The ALJ reviewed these three reports in detail in his decision, and

specifically considered Ms. Dray’s mental impairments at steps two, three, and

four of the analytical process. Except for Dr. Bayne’s estimation that Ms. Dray’s

                                          -6-
GAF score was 55, indicating moderate difficulties or symptoms, the reports

indicate mild or no limitations in the four broad functional areas evaluated in

connection with mental impairments, see 20 C.F.R. §§ 404.1520a(c)(3),

416.920a(c)(3); some short-term memory loss; an inability to multiply or divide;

and below average intellectual functioning, attention, and concentration.

Importantly, as the ALJ noted, none of these medical sources placed any

limitations on Ms. Dray’s ability to work, and Dr. Bayne specifically considered

her employable despite his GAF finding. And while Ms. Dray claims that she has

borderline intellectual functioning, which is “an IQ in the range of 71-84,”

DSM-IV-TR at 740, her claim is based on Dr. Bayne’s assessment that her “IQ

appears greater than 80,” Aplt. App’x, Vol. I at 211, and on Dr. Joyce’s opinion

that she has below average intellectual functioning. However, Dr. Bayne did not

assess a specific IQ or diagnose borderline intellectual functioning, he only

estimated that Ms. Dray’s IQ was greater than 80; and in any event, he

specifically concluded that Ms. Dray was employable. And Dr. Joyce did not

suggest that Ms. Dray’s below-average intellectual functioning limited her ability

to work. We therefore see no error in the ALJ’s RFC finding, which omitted any

limitations related to Ms. Dray’s mental impairment.

      The judgment of the district court is AFFIRMED.

                                                    Entered for the Court


                                                    David M. Ebel
                                                    Circuit Judge

                                         -7-